Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/25/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 and 6-20 are pending and are presented for examination.  
Claims 1 and 6-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the support member comprises a coupling unit coupled to the coupling protrusion, and wherein the support member defines first penetration holes that receive the first conductive members and second penetration holes that receive the second conductive members” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 6-20 are also allowable for depending on claim 1. 

Applicant discloses the feature in Figs. 4-5 such that the support member (162) comprises a coupling unit coupled to the coupling protrusion (171), and wherein the support member defines first penetration holes (167) that receive the first conductive 

Keil et al (US 20180175694 A1) at Fig. 4, PUROHIT et al (US 20180084646 A1) at Figs. 8A-17, and MOTODA (US 20130249335 A1) at Figs. 4-6 have been further reviewed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834